Citation Nr: 1205486	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO. 08-32 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from April 1966 to December 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the case in February 2010, and it now returns to the Board for further review. 
 

FINDINGS OF FACT

1. A preponderance of the competent and probative evidence of record is against diabetes mellitus having caused or aggravated peripheral neuropathy of the upper and lower extremities.

2. A preponderance of the competent and probative evidence of record is against peripheral neuropathy of the upper and lower extremities having persisted from service or being otherwise causally related to service. 

3. Evidence of record does not support the presence of peripheral neuropathy within the first post-service year. 


CONCLUSIONS OF LAW

The criteria for service connection for peripheral neuropathy of the upper and lower extremities are not met on a direct, secondary, or presumptive basis. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claims for service connection for peripheral neuropathy of the upper and lower extremities. A VCAA notice letter was sent in June 2007. This letter addressed the claim adjudicated herein, prior to the RO's adjudication of the claim in April 2008. The Board finds that the VCAA letter adequately addressed the evidence required to support the claim for secondary service connection on the merits, and appropriately addressing requirements for the claim on a direct basis, based on both causation and aggravation. The letter further notified of the existence of certain presumptions by which service connection for a disability may be afforded a claimant. 

The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim. He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. 

The Veteran was also afforded by this VCAA letter Dingess-type notice. To whatever extent such Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot, because the claim for service connection herein adjudicated is herein denied. 

The June 2007 VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records. It also requested evidence and information about treatment after service, in support of the claim. Based on information provided by the Veteran, post-service treatment records were obtained from VA and private sources. All of these records were associated with the claims file. 

The Veteran was appropriately informed of records obtained, including by the appealed rating decision and by an SOC and SSOC. He was thus, by implication or explicitly, also informed of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claims, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claim adjudicated herein. 

As delineated in 38 C.F.R. § 3.159(c)(4) , a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran was afforded a VA examination for compensation purposes in February 2008 to address his claim for service connection for peripheral neuropathy of the upper and lower extremities. The Board found this examination lacking in clarity with apparent conflict between findings and conclusions, and accordingly remanded the claim in February 2010 for an addendum to that examination report. Based on unavailability of the examiner, the Veteran was afforded a further VA examination for compensation purposes in June 2011. 

The Veteran has not presented competent evidence peripheral neuropathy of the upper or lower extremities originating in service to warrant a VA examination for compensation purposes addressing questions of direct causation. 38 C.F.R. § 3.159(c)(4); McLendon. Rather, the obtained VA examinations were to address the questions of the presence peripheral neuropathy of the upper and lower extremities and any relationship to the Veteran's service-connected diabetes mellitus. 

The Board finds that the June 2011 examiner sufficiently addressed the medical question of causation or aggravation between service-connected diabetes mellitus and claimed peripheral neuropathy of the upper and lower extremities by opining that the evidence preponderated against the existence of such peripheral neuropathy. The examiner supported his conclusions with analysis based on his review of all the evidence of record, inclusive of clinical records and past examination records within the claims file, clinical findings and EMG and other testing, and lay statements. This medical report with its findings, analysis, and conclusions, in turn allows for the Board's adjudication inclusive of a weighing of this examination report and its findings and conclusions against contrary evidence. In this regard the June 2011 examination is adequate for purposes of the Board's adjudication. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). As discussed infra, the inadequacy of the February 2008 VA examination in this regard necessitated the Board's remand of the case. The Board further finds that the June 2011 examination, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claim on appeal adjudicated herein. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO or Appeals Management Center (AMC) has not pursued by query. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein. 38 U.S.C.A. § 5103A (a)(2) ; 38 C.F.R. § 3.159. 

The Veteran has addressed his claim by submitted statements. There has been no expressed indication that the Veteran desires a further opportunity to address his claim adjudicated herein. 

The Board also finds that the development required by the Board's February 2010 remand has been substantially fulfilled. This included asking the Veteran for any additional evidence or information in furtherance of his appealed claim, affording the Veteran above-discussed appropriate VA examination addendum or further examination addressing the claimed disability and questions of etiology or aggravation as implicated for the claim, and readjudication of the claim by the RO or AMC. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In summary, in this case, with regard to the service connection claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue on appeal. See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 


II. Claim for Service Connection for Peripheral Neuropathies
On a Secondary Basis

The Veteran contends that he has peripheral neuropathy of the upper and lower extremities due to his service-connected diabetes mellitus, and that he is thus entitled to service connection for this peripheral neuropathy on a secondary basis. 

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 . Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310. In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2011). 

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Courts decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a non-service-connected condition by a service-connected condition. See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006). Under the revised section 3.310(b), the regulation provides that: 

Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) ). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, the Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 38 C.F.R. § 3.303(a); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran underwent a VA examination in February 2008. During that examination, he reported constant tingling, burning, and numbness in his feet and calves, as well as tingling in his bilateral fingers. He also indicated that these symptoms had become progressively worse over time. 

The February 2008 physical examination of upper and lower extremities revealed motor functioning within normal limits.  Sensory function and reflexes were also normal. There was no muscle atrophy and no abnormal muscle tone or bulk. There were also no tremors, tics, or other abnormal movements. Electrodiagnostic testing showed compound muscle action potentials (CMAPs) with normal distal latency, amplitude, and conduction velocity; and sensory nerve action potentials (SNAPs) with normal peak latencies and amplitudes. The examiner noted that while there was no electrodiagnostic evidence of a polyneuropathy affecting the lower extremities, electrodiagnostics assessed only the large fibers of the nerve and therefore could not rule out a small fiber neuropathy. 

The examiner's primary diagnosis was "[n]o peripheral neuropathy in upper and lower extremities." The examiner also commented, however, that peripheral neuropathy of the upper and lower extremities was a "problem associated with the diagnosis" and that it had a significant effect on the Veteran's occupation due to the Veteran's decreased mobility. The examiner further opined that the peripheral neuropathy severely affected the Veteran's ability to do chores, go shopping, exercise, and participate in sports. 

The Board remanded the case in February 2010 to resolve apparent discrepancies between the February 2010 VA examiner's negative findings for disability and positive conclusions of disability. 

Obtained treatment records include a March 2010 VA record of musculoskeletal treatment noting the Veteran's complaints of bilateral lower extremities and left upper extremity paresthesias. These were assessed as questionably due to diabetes mellitus versus cervical disc disease. 

A May 2010 VA EMG consultation examination noted the Veteran's ongoing history of bilateral feet and hand numbness associated with burning pain. Reflexes were 1/4 throughout, and strength was 5/5. Test result findings were consistent with left ulnar neuropathy at the elbow and left median neuropathy at the wrist. Nerve conduction studies (NCS) produced no evidence of peripheral polyneuropathy, but the examiner noted that this measured large fibers only and did not rule out small fibers (consistent with the same qualification provided by the February 2008 VA examiner). Sensation was noted to be decreased in a stocking glove distribution in the left upper extremity and the bilateral lower extremities. 

Upon VA examination for compensation purposes in June 2011, the examiner reviewed the findings upon prior examination in February 2008, as well as the results of the May 2010 EMG testing. The examiner noted Veteran's then complained-of stock glove distribution of decreased sensation, and further noted that while repeated EMG testing in February 2008 and May 2010 were negative for peripheral neuropathy other than as associated with left elbow and wrist peripheral conduction neuropathy, this could not assess potential small fiber impairment associated with decreased sensation. 

At the June 2011 examination the Veteran again reported numbness in a glove-type distribution, with numbness in all digits of the upper extremities, though more so on the left, and numbness in all the toes equally in a stocking-type distribution. The examiner noted that these numbness complaints did not follow a dermatomal pattern. The Veteran also complained of pain in the feet, but without tenderness to palpation on the dorsal surface of the forefeet. He complained of pain slightly worse in the left foot than the right. He complained of pain in the upper extremities, which was present in the ulnar portion of the forearm and fingers, and was reportedly worse in the left upper extremities. Deep tendon plantar and patellar reflexes were noted to be decreased equally bilaterally. However, there was no muscle atrophy in the upper or lower extremities, and peripheral pulses were normal in all extremities. The examiner detected no muscle weakness upon testing. The Veteran's sensation to pinprick and touch and tuning fork was normal, and proprioception was normal. The examiner did note the presence of pes planovalgus bilaterally as well as prominence of the tibial tubercles bilaterally.

The examiner concluded that there was currently no evidence of any peripheral neuropathy. Beyond his clinical findings, the examiner based this conclusion on his medical and clinical experience and review of the medical record. The examiner opined that it was not at least as likely as not that the Veteran's symptoms claimed as peripheral neuropathy of the upper and lower extremities were causally related to his diabetes mellitus. The examiner supported his opinion with the observation that two consecutive EMG tests approximately 15 months apart showed no changes, that the Veteran reported no progression of symptoms, and that clinical evaluation produced no evidence of peripheral neuropathy. 

Thus, the Board is presented with the Veteran's reasonably consistent complaints of pain in the fingers and feet or toes which he contends is peripheral neuropathy due to his diabetes mellitus. However, examiners have reviewed the claims file and conducted examinations and have reviewed EMG tests. These have produced no findings to support peripheral neuropathy of any of the extremities associated with the Veteran's diabetes mellitus, and further establish that the complaints of neuropathy due not follow a neurological dermatomal pattern. While the prior examiner in February 2008 appeared to cloud his opinion with contrary statements regarding the Veteran's reported symptoms of pain or numbness, the most recent VA examiner in June 2011 dissociated the Veteran's complained-of symptoms from the examiner's own conclusions regarding the presence or absence of peripheral neuropathy associated with the Veteran's diabetes mellitus. 

The Board does not here question the Veteran's assertions that he has subjectively felt numbness and pain in the upper and lower extremities. However, the Veteran, as a layperson is not competent to cognizably address the distinctly medical question of the nature and cause of the symptoms which he experiences. Espiritu; cf. Jandreau. The pain and numbness the Veteran reports that he experiences in his upper and lower extremities may well be present, but the VA medical professional asked in June 2011 to address these pains and numbness complaints has concluded that it is more likely than not that peripheral neuropathy of the upper and lower extremities associated with diabetes mellitus is not present.  Further, this medical professional has supported his professional opinion with examination findings of non-dermatomal distribution of the complained-of symptoms, as well as negative findings upon examination and in past EMG records, as well as review of medical records similarly revealing of no clinical or objective findings to support the presence of diabetic peripheral neuropathy in this Veteran. 

Because the June 2011 VA examiner's opinions are to the effect that peripheral neuropathy of the upper and lower extremities are not supported by the weight of the evidence, this opinion similarly weighs against diabetes mellitus having aggravated the Veteran's claimed peripheral neuropathy of the upper and lower extremities. The opinion and conclusions of the June 2011 VA examiner are consistent with the balance of the medical record. As noted, the prior VA examiner in February 2008 provided apparently conflicting medical findings and conclusions, with the conclusions in essence advocating the Veteran's medically unsupported assertions of peripheral neuropathy even while the medical findings were to the effect that no peripheral neuropathy was detected or supported by objective medical evidence. 

The Board finds that the June 2011 VA examiner's conclusions outweigh those of the February 2008 examiner precisely because the conclusions of the June 2011 examiner are supported by the findings upon examination and are not contradiction by other findings or conclusions within that examination report, whereas the February 2008 VA examiner's conclusions were in apparent conflict with findings without explanation of this apparent contradiction, resulting in an unclear report that necessitated the Board's remand. Thus, the adequacy of the June 2011 VA examination and the inadequacy of the February 2008 examination for VA adjudicative purposes also supports the finding herein that the June 2011 examination and its conclusions are to be afforded greater weight in the Board's weighing of the evidence. Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

The Board accordingly concludes that the preponderance of the competent and probative evidence of record is against the presence of peripheral neuropathy of the upper and lower extremities being caused or aggravated by his service-connected diabetes mellitus. Additionally, the Veteran has not contended, and the evidence does not otherwise support a direct causal relationship between service and any current peripheral neuropathy of the upper or lower extremities. Symptoms of disability have also not been claimed or shown to have been present in years proximate to service, and accordingly continuity of symptomatology from service is also not supported as a basis for service connection of the claimed disability. The Board accordingly concludes that the evidence preponderates against the claim for service connection for peripheral neuropathy of the upper and lower extremities on both direct and secondary bases. 38 C.F.R. § 3.303, 3.310. 

Service connection on a first-year-post-service presumptive basis is also not warranted based on the absence of any evidence of record supporting the presence of peripheral neuropathy within the first post-service year. 38 C.F.R. §§ 3.307, 3.309. 

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the upper and lower extremities is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


